Citation Nr: 0526226	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of rib 
removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for residuals of rib removal.  

The Board remanded the case in August 2004 for additional 
evidentiary and procedural development.  Following this 
development, the RO confirmed the denial of service 
connection for residuals of rib removal in a May 2005 rating 
action.  The case was returned to the Board and the veteran 
continues his appeal.  

In September 2005, the Board granted the veteran's motion to 
advance his appeal on the docket in consideration of his 
advanced age.


FINDINGS OF FACT

There is no objective medical evidence that corroborates the 
veteran's account of undergoing surgery for removal of a rib 
during active duty. 


CONCLUSION OF LAW

The veteran's history of surgical resection of the left fifth 
rib was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The veteran filed his original claim for service connection 
for residuals of rib removal in September 1999.  The Board 
notes that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in February 2001 and August 2004.  These letters informed 
him of the evidence necessary to substantiate his claim, 
what evidence they would obtain and what he could do to help 
obtain additional evidence.  These letters also essentially 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist the veteran in obtaining evidence 
necessary to substantiate his claim during the course of 
this appeal.  Reasonable efforts were undertaken to obtain 
the veteran's service medical records.  These, however, 
appear to have been lost in a 1973 fire at the National 
Personnel Records Center.  The veteran was contacted by VA 
via correspondence in July 2001, in which he was requested 
to complete and sign a pair of forms that would assist VA in 
reconstructing his service medical records.  However, the 
claims file indicates that the veteran did not respond to 
VA's request.  The United States Court of Appeals for 
Veterans Claims has stated in the case of Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), that "(VA's) duty to assist is 
not always a one-way street" and that if a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  In view of this, the Board 
concludes that no further efforts need be taken to obtain or 
otherwise reconstruct the veteran's service medical records.

The Board notes that VA has obtained relevant VA medical 
records of the veteran's treatment for the period from 1999 - 
2004.  These records have been associated with his claims 
file.  The veteran has also been provided with a VA 
examination in February 2005, in which a medical nexus 
opinion addressing the issue on appeal has been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

As previously discussed, the veteran's service medical 
records are not obtainable.  In various written statements 
submitted in support of his claim, and in oral testimony 
presented at a September 2003 hearing before the Board, the 
veteran reported that during his period of service (in 
approximately 1948) while stationed in Tokyo, Japan, he was 
treated for what was suspected at the time to be 
tuberculosis.  According to the veteran, a suspicious 
"tumor" was detected in his chest and he underwent surgery 
for removal of this mass, during which one of his ribs was 
removed in the process.  The veteran reported that the mass 
was found to be benign and that he experienced no further 
complications or impairment associated with the surgical scar 
or the removal of the rib.  However, he reported that he has 
experienced chronic breathing difficulties ever since 
undergoing anesthesia for the operation, in which he believed 
ether was administered to him.  His current medical records, 
which include VA treatment reports dated from 1999 - 2004, 
show a diagnosis of severe chronic obstructive pulmonary 
disease (COPD) which required him to be on continuous oxygen 
therapy that was administered via a nasal cannula.  The 
records also reflect that the veteran had quit smoking 
several years earlier, after a longtime history of cigarette 
smoking.  The medical records contain no objective opinion 
associating the veteran's residuals of rib removal with his 
period of military service.  At his September 2003 hearing, 
the veteran expressed his belief that his COPD was causally 
related to the administration of ether as a general 
anesthetic while undergoing surgery for rib removal during 
active service.

The report of a February 2005 VA examination shows that the 
veteran related to the examining physician that he had a 
history of cigarette smoking since age 13, and that he quit 
smoking approximately nine years earlier.  After reviewing 
the veteran's relevant medical history and examining him, the 
physician presented the following diagnosis and opinion:

"(The veteran is) status post resection of the 
left fifth rib currently with insufficient 
clinical evidence to warrant a diagnosis of any 
current ongoing disability secondary to rib 
resection.  At this time, I am not able to 
identify any disability being caused by the 
resection of this rib.  In fact, the veteran 
himself admits that the resection of the rib is 
not causing him any disability and he claims that 
this in fact is not what he was pursuing to start 
with.  The veteran was concerned that the 
administration of ether had caused some 
disability with the lung, however, it appears to 
me that the veteran is suffering from severe COPD 
secondary to a long history of cigarette smoking.  
In summary, I am not able to identify any current 
disability secondary to rib removal."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In the present case, notwithstanding the veteran's account of 
having undergone surgery in service for removal of a rib, 
there is no objective medical evidence that corroborates this 
history.  The medical records do not show any opinion that 
links his history of resection of the left fifth rib to his 
period of military service.  Furthermore, the findings of the 
VA medical examination of February 2005 do not demonstrate 
that the rib removal was productive of any disabling 
symptomatology or has resulted in a current disability.  The 
Board therefore concludes that the weight of the evidence is 
against granting service connection for residuals of rib 
removal.  The veteran's appeal is thus denied.


ORDER

Service connection for residuals of rib removal is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


